DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-13, 16, 21-25, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fay PG Pub. 2020/0256134 (Fay).
Regarding claim 1, Fay discloses a downhole mandrel (illustrated in Fig. 2a), comprising: a body (12’); a main passage (illustrated in Fig. 2a) within the body (12’); and a plurality of gullets (38, 40) located in an exterior portion of the body. (Par. [0018]; Figs. 2a-2c).
Regarding claims 2 and 32, Fay discloses the plurality of gullets (38, 40) runs longitudinally along a substantial length of the body. (Figs. 2b-2c; claim 10).
Regarding claim 3, Fay discloses the mandrel (illustrated in Fig. 2a) is configured to couple with a tubing string, wherein the main passage (illustrated in Fig. 2a) is fluidly coupled to a main passage of the tubing string. (Fig. 2a). A tubular string will be able to connect to the ends of the body (12’).
Regarding claim 6, Fay discloses each of the plurality of gullets (38, 40) has substantially the same shape. (Figs. 2b-2c)
Regarding claim 7, Fay discloses the plurality of gullets (38, 40) comprises one or more gullets with a first configuration and one or more gullets with a second configuration. (Par. 0021]; claim 11). The external grooves 38 and 40 are shown with square corners, they can also have other shapes and orientations.
Regarding claim 9, Fay discloses a protrusion (illustrated in Fig. 2b-2c) of the body located between each of the plurality of gullets  (38, 40). (Figs. 2b-2c).
Regarding claim 10, Fay discloses each of the plurality of gullets (38, 40) comprises a groove (illustrated in Fig. 2b-2c).
Regarding claim 11, Fay discloses each of the plurality of gullets (38, 40) is substantially arcuate. (Par. 0021]). The grooves 38 and 40 can be U shaped.
Regarding claim 12, Fay discloses at least some of the plurality of gullets is circular. (Par. 0021]). The external grooves 38 and 40 can also have other shapes and orientations.
Regarding claim 13, Fay discloses the plurality of gullets (38, 40) is located symmetrically around the mandrel. (Fig. 2b). The arrows for reference number 34’ and 36’ illustrate two symmetric sides.
Regarding claim 16, Fay discloses the plurality of gullets (38, 40) is arranged in substantially straight lines around the mandrel. (Figs. 2a-2c).
Regarding claim 21, Fay discloses the main passage (illustrated in Fig. 2a) is located off center within the body. (Fig. 2a).
Regarding claim 22, Fay discloses the mandrel is a gas lift mandrel. (Par. [0002])
Regarding claim 23, Fay discloses the plurality of gullets (38, 40) is configured to direct fluid in an annulus of a wellbore into linear flow. (Figs. 2a-2c). Examiner contends fluid in the annulus will be able to enter the grooves creating a linear flow.  
Regarding claim 24, Fay discloses the plurality of gullets (38, 40) is configured to prevent slug flow. (Figs. 2a-2c). Examiner contends fluid in the annulus will be able to enter the grooves creating a linear flow as well as helping to prevent slug flow.
Regarding claim 25, Fay discloses the plurality of gullets (38, 40) is configured to assist fluid flow movement in an annulus of a downhole well. (Figs. 2a-2c). Examiner contends fluid in the annulus will be able to enter the grooves assist fluid flow movement in an annulus.
Regarding claim 30, Fay discloses a downhole mandrel (illustrated in Fig. 2a), comprising: a body (12’); and one or more gullets (38, 40) located in an exterior portion of the body. (Par. [0018]; Figs. 2a-2c).
Regarding claim 31, Fay discloses the one or more gullets (38, 40) comprises a plurality of gullets. (Figs. 2b-2c).
Regarding claim 33, Fay discloses a downhole valve system, comprising: a plurality of mandrels coupled to a tubing string; and a downhole valve coupled to each of the plurality of mandrels, wherein each of the plurality of mandrels comprises a plurality of gullets located in an exterior portion of the mandrel.
Claims 1, 3, 5-6, 10, 14-15 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Declute-Melancon PG Pub. 2011/0139510 (Declute-Melancon).
Regarding claim 1, Declute-Melancon discloses a downhole mandrel (102), comprising: a body; a main passage (inherent since fluid is circulated through reaming system; Par. [0032]) within the body; and a plurality of gullets (110) located in an exterior portion of the body. (Par. [0029-0030]; Fig. 2).
Regarding claims 3, 5-6 and 10, Declute-Melancon discloses the mandrel is configured to couple with a tubing string, wherein the main passage is fluidly coupled to a main passage of the tubing string (threadably coupling mandrel 102 with the lower end of a tubular string; Par. [0039]); and the plurality of gullets comprises at least three/four gullets (four spiral grooves 110; Par. [0029]); wherein each of the plurality of gullets comprises a groove (grooves 110). 
Regarding claims 14 and 15, Declute-Melancon discloses the plurality of gullets is helically (spiral groove) arranged around the mandrel and the plurality of gullets is arranged in a spiral (spiral groove) around the mandrel. (Par. [0029]; Fig. 2).
Regarding claim 26, Declute-Melancon discloses a shroud (306) coupled to the body. (Par. [0036]; Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 20, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fay.
Regarding claim 4 and 5, Fay teaches two gullets but does not teach at least three or four gullets.
Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Fay discloses two gullets (38, 40) and the gullets can have different shapes and orientations. (Par. 0021]; claim 11) but does not teach a first plurality of gullets with a first configuration and a second plurality of gullets with a second configuration.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first plurality of gullets with a first configuration and a second plurality of gullets with a second configuration, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, Fay discloses the main passage (illustrated in Fig. 2a) but does not teach the main passage is located substantially in a center of the body.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape so the main passage is located substantially in a center of the body, since the configuration of the main passage is a matter of choice.
Regarding claim 33, Fay discloses a downhole valve system, comprising: a mandrel (illustrated in Fig. 2a) coupled to a tubing string (tubing string can be couple to the ends of the mandrel); and a downhole valve (valve not shown can be placed in side bore 28; Par. [0002]) coupled to mandrel, wherein the mandrels comprises a plurality of gullets  (38, 40) located in an exterior portion of the mandrel (Figs. 2b-2c). (Par. [0018]; Figs. 2a-2c).
Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 34 and 35, it is obvious the mandrels can be duplicated as stated in the rejection of claim 33.  Examiner contends the duplicate mandrels will have the same shape and configuration of gullets.
Regarding claim 36, Fay discloses the claimed invention except for a bottom most of the plurality of mandrels comprises a first gullet configuration and the remaining plurality of mandrels comprises a second gullet configuration.
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a bottom most of the plurality of mandrels comprises a first gullet configuration and the remaining plurality of mandrels comprises a second gullet configuration because Applicant has not disclosed that gullet configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been an obvious matter of design choice to modify Fay to obtain the invention as specified in the claim.
Allowable Subject Matter
Claims 17-19, 27-29 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676